IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ETHAN CLEMENS,                    :   No. 14 MAP 2020
                                  :
                Appellant         :
                                  :   Appeal from the Order of the
           v.                     :   Commonwealth Court at No. 59 MD 2018
                                  :   dated February 7, 2020.
PENNSYLVANIA STATE POLICE AND :
LIEUTENANT COLONEL LISA CHRISTIE :
(INDIVIDUALLY AND IN HER CAPACITY :
AS LIEUTENANT COLONEL OF THE      :
PENNSYLVANIA STATE POLICE),       :
                                  :
                Appellees         :


                                 ORDER


PER CURIAM:                                  DECIDED: January 20, 2021


     AND NOW, this 20th day of January, 2021, the Order of the Commonwealth

Court is AFFIRMED.